Case 2:17-cv-12624-KM-MF Document 82 Filed 08/05/21 Page 1 of 7 PageID: 978




NOT FOR PUBLICATION


                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY




LATIESE MILLS,                                   Civil Action No. 2:17-cv-12624 (KM)

                     Plaintiff,

      v.

ETHICON, INC., et al.,                                       OPINION

                     Defendants.




FALK, U.S.M.J.

       This matter comes before the Court upon Plaintiff’s motion to transfer venue to the

United States District Court for the Eastern District of Pennsylvania pursuant to 28 U.S.C.

§ 1404(a). (CM/ECF No. 74.) The motion is opposed. The motion is decided on the

papers submitted. Fed. R. Civ. P. 78(b). For the reasons set forth below, Plaintiff’s

motion to transfer is denied.

                                   BACKGROUND

       This is a product liability action involving a hernia repair mesh device. Plaintiff,

Latiese Mills (“Plaintiff”) lives in Philadelphia, Pennsylvania. Defendant Atrium

Medical Corporation is incorporated under the laws of Delaware. Defendant Maquet
  Case 2:17-cv-12624-KM-MF Document 82 Filed 08/05/21 Page 2 of 7 PageID: 979



 Cardiovascular, LLC is headquartered in Wayne, New Jersey. (ECF Nos. 34, 45 at ¶ 7.)

        On March 27, 2013, Plaintiff was implanted with Defendant’s hernia repair mesh

 device, ProLite, at a Pennsylvania Hospital, in Philadelphia, Pennsylvania.

        On November 30, 2017, Plaintiff filed a Complaint in the Superior Court of New

 Jersey, Bergen County, naming multiple hernia mesh manufacturers as Defendants.

        On December 5, 2017, Defendants removed the case to this Court. Thereafter,

 pre-answer Rule 12 motion practice and discovery occurred.

        On March 4, 2021, Plaintiff took the unusual step of seeking to transfer the case

 that she filed in New Jersey to another district – that is, the United States District Court

 for the Eastern District of Pennsylvania. Plaintiff claims that the judicial and case

 backlog in New Jersey warrant transfer of the case to a less congested district.

 A.     Motion to Transfer

       Plaintiff moved to transfer this case to the Eastern District of Pennsylvania pursuant

to 28 U.S.C. § 1404(a) arguing that transfer is in the interests of justice and contending that

changed circumstances -- increased judicial backlog in the District of New Jersey due to

the coronavirus (“COVID-19”) pandemic -- make the Eastern District of Pennsylvania the

most appropriate forum for this matter to proceed. (Defs.’ Br. 6.)

                                        DISCUSSION

 A.     Transfer Standard Pursuant to § 1404(a)

        Section 1404(a) confers federal courts with authority to transfer a case to another

 district “where it may have been brought,” when doing so is “in the interest of justice”
Case 2:17-cv-12624-KM-MF Document 82 Filed 08/05/21 Page 3 of 7 PageID: 980



and serves “the convenience of parties and witnesses.” 28 U.S.C. § 1404(a). The decision

to transfer a case under § 1404(a) rests within the sound discretion of a district court. See

Plum Tree, Inc. v. Stockment, 488 F.2d 754, 756 (3d Cir. 1973); Cadapult Graphic Sys.,

Inc. v. Tektronix, Inc., 98 F. Supp. 2d 560, 564 (D.N.J. 2000). The purpose of section

1404(a) “is to prevent the waste of ‘time, energy and money’ and to ‘protect litigants,

witnesses and the public against unnecessary inconvenience and expenses. . . .’” Ricoh

Co., Ltd. v. Honeywell, Inc., 817 F. Supp. 473, 479 (D.N.J. 1993) (quoting Van Dusen v.

Barrack, 376 U.S. 612, 616 (1964)).

       The moving party bears the burden of establishing (1) that the proposed transferee

forum is one in which the case “might have been brought,” and (2) that in the interest of

justice, the proposed transferee forum is more convenient for the parties and witnesses.

See CIBC World Mkts., Inc. v. Deutsche Bank Sec., Inc., 309 F. Supp. 2d 637, 643

(D.N.J. 2004) (citations omitted). The moving party, however, is not required to show

“truly compelling circumstances for . . . change . . . [of venue, but rather, that] all relevant

things considered, the case would be better off transferred to another district.” In re

United States, 273 F.3d 380, 388 (3d Cir. 2001) (citations omitted). The court balances

private and public interest factors to determine whether the litigation would more

conveniently proceed and the interests of justice would be better served by a transfer.

See Jumara v. State Farm Ins. Co., 55 F.3d 873, 879 (3d. Cir. 1995). The private factors

may include: (1) plaintiff’s original choice of venue; (2) defendant’s forum preference;

(3) where the claim arose; (4) convenience to the parties in light of their financial and
 Case 2:17-cv-12624-KM-MF Document 82 Filed 08/05/21 Page 4 of 7 PageID: 981



physical condition; (5) availability of witnesses in each of the fora; and (6) the location of

books and records. Jumara, 55 F.3d at 879.

      Public concerns include but are not limited to: (1) the ability of each forum to

enforce the judgment; (2) practical considerations that would make trial more expeditious

or inexpensive; (3) court congestion; (4) local interest in deciding the controversy; (5)

public policies of each fora; and (6) familiarity with state law in diversity cases. Id. Thus,

courts consider “all relevant factors to determine whether on balance the litigation would

more conveniently proceed and the interest of justice be better served by transfer to a

different forum.” Id.; see also Clark v. Burger King Corp., 255 F. Supp. 2d 334, 337

(D.N.J. 2003). The “analysis is flexible and must be made on the unique facts of each

case.” Calkins v. Dollarland, Inc., 117 F. Supp. 2d 421, 428 (D.N.J. 2000) (citations

omitted).

B.     Decision

        There is no basis to transfer this case from Plaintiff’s chosen New Jersey forum to

the neighboring Eastern District of Pennsylvania. Extensive analysis is simply not

required. There has been no showing nor possible argument that the convenience of the

parties or the interests of justice would be in any fashion served by transfer – after three

years of unproblematic litigation here.

       The so-called private interest factors do not require separate consideration because

the result is so clear. The transfer being sought is to a district that it is several miles from

the District of New Jersey, a ten-minute drive across a cross the Delaware river to
 Case 2:17-cv-12624-KM-MF Document 82 Filed 08/05/21 Page 5 of 7 PageID: 982



Philadelphia. The proximity of plaintiff’s chosen forum, New Jersey, and their proposed

transferee forum, Philadelphia, effectively eliminates any arguments about convenience

reflected in the private factors. At the very most any such arguments are in equipoise.

Nothing said in the papers has persuaded the Court that moving the case would be more

convenient or just.

       Consideration of the public interest factors is similarly unhelpful to Plaintiff.

Plainly, the one factor that drives this motion is the relative congestion of the dockets in

the Eastern District of Pennsylvania versus the District of New Jersey. Indeed, the docket

may be more congested in New Jersey, but that alone is certainly no justification for

transfer. However, the Court has given full consideration Plaintiff’s motion—because it

is perfectly understandable effort by a Plaintiff to transfer the case to a neighboring

district where they believe the case will be reached for trial sooner. These are unusual

times, and the Court cannot fault Plaintiff’s motivation. However, we conclude that,

under the current circumstances, the relative docket congestion of two adjacent districts is

not a sufficient reason to transfer a case.

       Movant cites the backlog in the District of New Jersey due to the Covid pandemic

as a reason for transfer. On that subject, it must be said that the pandemic affects the

proposed transferee district as well. That said, it has been widely reported that the

District of New Jersey has been operating in a judicial emergency for some time, in part

due to the number of vacancies in district judge positions combined with the number of

filings. However, those issues have persisted for some time and were probably
 Case 2:17-cv-12624-KM-MF Document 82 Filed 08/05/21 Page 6 of 7 PageID: 983



discernible when Plaintiff chose the New Jersey forum. In any event, things seem to be

slowly improving in our district. Recently, two judicial vacancies have been filled and

more are expected to be filled. While COVID-related difficulties remain, the Courts are

slowly and carefully attempting to get back to normal. Indeed, in-person jury trials have

resumed under special, limited circumstances to ensure the safety of all. This was not the

case when this motion was filed. Most importantly, the Judges in this district have

demonstrated that they are committed to work tirelessly to provide prompt and efficient

justice.

        In sum, neither the interests of justice nor the convenience of the parties would be

served by the transfer of this case. In addition, transfer of cases on the sole basis of the

size of the docket, is not normally permitted and routine requests for same could become

problematic for the federal courts. While no one knows the future, the parties can be

assured that the District of New Jersey will do everything in its’ power to expedite the

case.
  Case 2:17-cv-12624-KM-MF Document 82 Filed 08/05/21 Page 7 of 7 PageID: 984



                                      CONCLUSION


       In sum, upon consideration of the totality of the circumstances, the Court

concludes that the District of New Jersey is the most appropriate forum for litigation of

this case. Plaintiff’s motion to transfer venue to the United States District Court for the

Eastern District of Pennsylvania is denied. (CM/ECF No. 74.) A separate Order will be

entered.



                                                  s/Mark Falk________________
                                                  MARK FALK
                                                  United States Magistrate Judge


DATED: August 5, 2021
